Title: To Benjamin Franklin from Robert R. Livingston, 24 October 1781
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear Sir
Philadelphia 24th Octr 1781
I three days since did myself the honor to write to you informing you of my appointment to the secretary ship of foreign affairs & preparing you for the happy event which has since taken place. Inclosed you have the capitulation of York & Gloster town, by which a british army of about 5600 men was surrendered to the allied arms of France & America & no inconsiderable fleet with 800 seamen to the navey of his most Christian majesty. Since my last which was writen the day after I entered upon office I have seen yours of the 14th. of May. Their are many things in it which deserve the attention which I mean to pay it when the first hurry that the intelligence I communicate occasion is over— But sir there is a part which I can not delay to take notice of, because I feel myself interested in opposing the resolution that you seem to have formed of quiting the station which for the honor of the united states you now hold— I shall be impatient till I hear that you comply wth. the wishes of Congress on this subject as communicated long since. Tho the new powers with which you [are] invested compose additional burthens upon you yet as they at once contain the amplest testimonials of this approbation of Congress & directly lead to the compleation of the great work in which you so early engaged I can not but flatter myself that you will take it upon you— I sent with my first Letter to you one to the Count De Vergennes informing him of my appointment you will do me the honor to present it— I am Sir &c:

 No. 2.No 2 Dr. Letter to Docr Franklin 22(?)h. Octr 1781

